QUEST CAPITAL CORP. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2007 INTRODUCTION The following information, prepared as of March 12, 2008, should be read in conjunction with the audited annual consolidated financial statements of Quest Capital Corp. (“Quest” or the “Company”) as at December 31, 2007 and 2006 and for the years ended December31, 2007, 2006 and 2005 and related notes attached thereto, which were prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).All amounts are expressed in Canadian dollars unless otherwise indicated. Additional information relating to the Company, including the Company’s Annual Information Form, is available on SEDAR at www.sedar.com. BUSINESS PROFILE AND STRATEGY In December 2007, Quest reorganized its business, operations and assets in order to qualify as a mortgage investment corporation (“MIC”) for Canadian income tax purposes. A MIC is a special-purpose corporation defined under Section 130.1 of the Income Tax Act (Canada) (the “Tax Act”). A MIC does not pay corporate-level taxes when all taxable income is distributed to shareholders as dividends during a taxation year and within 90 days of its year end.Taxable Canadian shareholders will have dividend payments subject to Canadian tax as interest income. As of January 1, 2008, the Company must continually meet the following criteria to maintain MIC eligibility: (i) at least 50% of its assets must consist of residentially oriented mortgages and/or cash; (ii) it must not directly hold any foreign assets, including investments secured by real property located outside of Canada; (iii) it must not engage in operational activities outside of the business of lending and investing of funds; and (iv) no person may own more than 25% of the issued and outstanding shares. These steps represent the culmination of Quest’s evolution into a mortgage lender, concentrating on residentially oriented properties in Canada.Whereas in the past, Quest had engaged in bridge loan financings to resource companies, corporate finance transactions and had made investments outside of Canada, as at December 31, 2007, the Company has streamlined and simplified its operations to conform to the MIC qualification rules under the Tax Act. The Company’s primary lending activities are hereafter anticipated to be in first mortgages on Canadian real estate, concentrating on residentially oriented loans.In general, a loan is residentially oriented if, at the time the loan is made, greater than 80% of the real estate by which the loan is secured, is, or is intended to be, devoted to residential purposes.This includes developing or financing single family, apartment, condominium, social housing and nursing/retirement residences. The strategy of the Company is to produce a significant dividend yield for shareholders, while at the same time profitably growing the mortgage portfolio.To this end, Quest completed a financing in early January 2008 which provides it with an $88.0 million revolving debt facility to be used to increase its mortgage portfolio.This is considered to be growth through leverage.The Company plans to pursue other avenues for increasing leverage in the future. NON-GAAP MEASURES Basic earnings per share (“EPS”) before taxes, return on equity before taxes, return on assets before taxes and payout ratio on earnings before taxes do not have standardized meanings prescribed by GAAP and, therefore, may not be comparable to similar measures presented by other companies.The fact that tax expense is for the most part a non-cash item is the major reason the Company calculates and highlights various ratios on a before tax basis.Non-GAAP measures used in this management’s discussion and analysis (“MD&A”) are calculated as follows: · basic earnings per share before taxes – earnings before taxes divided by number of common shares outstanding for basic EPS purposes; · return on equity before taxes – earnings before taxes divided by average shareholders’ equity; · return on assets before taxes – earnings before taxes divided by average total assets; and · payout ratio on earnings before taxes – dividends paid divided by earnings before taxes. Readers are cautioned not to view non-GAAP measures as alternatives to financial measures calculated in accordance with GAAP. 2007 FINANCIAL HIGHLIGHTS Among the major financial highlights for 2007 was Quest’s ability to increase its lending capacity in terms of human capital, credit adjudication and funding processes.The Company’s systems and processes have been developed to allow for a significant increase in its mortgage lending operations.At the end of 2007, Quest completed its transformation into a MIC.To do this, it shed itself of certain of its previous operating activities in its management and corporate services areas, as well as its investments in other public companies.The decrease in non-interest income in 2007 from that in 2006 reflects this decrease in activity.As well, the Company invested heavily in professional services for legal and taxation advice and a great deal of resources were devoted to complying with the Sarbanes-Oxley (“SOX”) regulations of the United States (“US”) securities regulators and with the ongoing corporate governance and disclosure requirements of the Canadian securities regulatory authorities.These significant non-recurring expenses inflated the Company’s non-compensation expenses above normal levels; details of this are included in the “results of operations” section of this MD&A. The Company recorded significant tax expenses in 2007 as a result of drawing down on future tax assets set up in prior years.In the Company’s case, taxes are non-cash items for the most part; however, the reversal of tax assets set up in prior years has caused a significant increase in tax expense and a decrease in the Company’s 2007 net earnings from those of 2006.The fact that tax expense is for the most part a non-cash item is the major reason the Company calculates and highlights various ratios on a before tax basis. The following table highlights certain aspects of Quest’s 2007 financial performance and should be read in conjunction with the “Results of Operations” section of this MD&A. FINANCIAL PERFORMANCE Table 1 - Selected Annual Financial Information(2) ($ thousands, except per share amounts) 2007 2006 2005 Change from 2006 $ % Key Performance Indicators Interest and related fees 42,114 32,591 17,410 9,523 29% Non-interest income 11,050 18,499 9,490 (7,449) (40%) Net interest and non-interest income 52,498 49,472 26,837 3,026 6% Earnings before income taxes 35,988 36,984 17,168 (996) (3%) Earnings per share before taxes(1) 0.25 0.27 0.17 (0.02) (7%) Net earnings 23,667 43,701 23,551 (20,034) (46%) Earnings per share – basic 0.16 0.32 0.23 (0.16) (49%) Earnings per share – diluted 0.16 0.31 0.23 (0.15) (49%) Return on equity before taxes(1) 13% 16% 13% Return on assets before taxes(1) 11% 15% 11% Dividends per share 0.095 0.050 0.030 Payout ratio on earnings before taxes(1) 38% 19% 18% Total assets 325,744 305,737 187,918 20,007 7% Total liabilities 35,110 31,608 13,624 3,502 11% Shareholders' equity 290,634 274,129 174,294 16,505 6% Book value per share 1.98 1.89 1.46 1. See page 2 for a discussion on non-GAAP measures. 2. The amounts presented reflect the adoption of financial instruments standards on a retroactively without restatement, refer to note 2 to the Company’s financial statements. DIVIDEND POLICY FOR 2008 Dividend payments reduce the taxable income of a MIC.These dividends are taxed as interest in the hands of shareholders.Consistent with its MIC status for taxation purposes, Quest’s dividend policy is to distribute sufficient dividends to shareholders throughout 2008 and within 90 days after the end of 2008 to reduce its taxable income to a negligible amount, after first deducting all available loss carry forwards and other deductions against 2008 taxable income.It is expected that this will result in a significant increase in dividends above 2007 levels. OUTLOOK Quest’s primary focus for 2008 is twofold.The first is to utilize its tax status as a MIC to pay negligible income taxes and in the process enhance the dividend yield for shareholders.The second is to grow its mortgage portfolio profitably and safely using leverage, that is, through using its revolving debt facility rather than through earnings retained in the business.The Company expects to be able to decrease certain of its general and administrative expenses.Staff growth will be contained as the human resources platform at the end of 2007 is expected to be sufficient to manage the expected growth in the loan portfolio.Non-interest income will be negligible in 2008 as the Company divested itself of the operations producing this income at the end of 2007 as part of its process to become MIC eligible. RESULTS OF OPERATIONS Table 3 - Condensed Income Statement ($ thousands) 2007 2006 2005 $ % $ % $ % Income net of interest expense and provisions Interest and related fees 42,114 80 32,591 66 17,410 65 Non-interest income 11,050 21 18,499 37 9,490 35 Interest on debt (666 ) (1 ) (1,380 ) (3 ) (63 ) - Provision for loan losses - - (238 ) - - - 52,498 100 49,472 100 26,837 100 Expenses Salaries 5,042 30 2,889 23 2,108 22 Bonuses 4,056 24 5,525 44 2,000 21 Stock-based compensation 1,085 7 521 4 2,142 22 Legal and professional services 2,904 18 1,908 16 820 9 Other 3,423 21 1,645 13 2,531 26 16,510 100 12,488 100 9,601 100 Earnings before income taxes 35,988 36,984 17,236 Income taxes (recovery) 12,321 (6,717 ) (6,315 ) Net earnings 23,667 43,701 23,551 Interest and related fees Interest and related fees increased $9.5 million or 29% to $42.1 million for 2007 as compared to $32.6 million in 2006 and $17.4 million in 2005.This increase was largely due to greater average loan balances in 2007 as compared to 2006 resulting from an increase in Quest’s market penetration related to the hiring of two additional loan originators.Measured on a quarterly basis, the average outstanding loan portfolio was $260.3 million in 2007, a $47.9 million or 23% increase over the $212.4 million average balance outstanding in 2006. Based on these average outstanding portfolio balances, interest and related fee yields were 16.2% in 2007 compared to 15.3% in Non-interest income The Company’s non-interest income largely relates to its marketable securities and investments, and to its management and corporate finance services operations.As explained elsewhere in this MD&A, the Company divested itself of these operations during 2007 in part to attain MIC eligibility.Consequently, revenues from these activities in 2007 decreased $7.4 million or 40% to $11.1 million from $18.5 million in 2006 and $9.5 million in 2005. Interest expense and provision for loanlosses Interest expense relates to interest on Quest’s revolving debt facility and other debt and is intermittent in nature. The Company plans to utilize its revolving debt facility to a greater extent in future periods.There was no provision for loan losses in 2007 compared to a provision on one loan for $0.6 million in 2006. Salaries and bonuses Salaries and benefits increased $2.2 million or 75% to $5.0 million in 2007 compared to $2.9 million in 2006 and $2.1 million in 2005 as a result of the addition of new employees to manage the increase in the average portfolio outstanding and to meet regulatory and more sophisticated procedural demands.Total head count, in Quest’s lending business, as at December 31, 2007 was 21 compared to 13 as at December 31, 2006.At the time Quest Management Corp. and Quest Securities Corporation were disposed of in December 2007, all 10 employees engaged in management and corporate finance services were terminated.A total of $0.6 million in severance charges have been recorded in 2007 compared to $nil in 2006 and 2005. Bonuses for the year ended December 31, 2007 were $4.1 million, a decrease of $1.5 million or 27% from $5.5 million in 2006 and $2.0 million in 2005, primarily due to a decrease in bonuses paid to employees in the corporate finance operations.Bonuses represent amounts under the Company’s incentive plans paid to officers and employees of the Company.The Company’s incentive plans include discretionary and non-discretionary components.
